                                 LUMER LAW GROUP
                                         Attorneys At Law

                                            225 BROADWAY
                                              SUITE 2700
                                       NEW YORK , NEW YORK 10007
                                         WWW .LUMER LAW .COM
                                            (212) 566-5060




                                                       January 10, 2019

By Hand
Hon. LaShann DeArcy Hall
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    Jennings v. Martinez, et al.,
                      17 CV 3172 (LDH) (PK)

Dear Judge DeArcy Hall:

               We represent plaintiff Thomas Jennings and write to respectfully request
permission to modify the joint pretrial order by substituting one medical treater for another as
a witness with respect to plaintiff’s treatment immediately following his arrest. It is plaintiff’s
understanding that both defense counsel are on vacation this week. Still, I have attempted to
reach both attorneys by phone and email but have not yet received a response. Under the
circumstances, and in light of the upcoming conference on January 15, we believed the motion
should be filed promptly.

                Plaintiff was taken to Woodhull Medical Center by the NYPD on the date of his
arrest, where he was treated and received sutures above his eye. Anthony Gomez, M.D., was
the attending physician who oversaw the treatment. He was named in plaintiff’s disclosures and
listed as a witness in the JPTO. However, it appears that plaintiff was physically sutured by
Samuel Germain, P.A., and so plaintiff asks that he be permitted to call Mr. Germain rather
than Dr. Gomez.

                 Plaintiff recognizes that Mr. Germain was not identified previously, but this
oversight should not have any preclusive effect. Dr. Gomez was identified, and the medical
records produced, long ago. The defendants made no effort to depose Dr. Gomez (nor did
they seek to depose any of the other medical witnesses identified by plaintiff in discovery) at
any time. Thus, the omission of Mr. Germain had no practical impact on the discovery or
litigation of this case in any manner.
LUMER LAW GROUP
   Hon. LeShann DeArcy Hall
   January 10, 2019
   Page -2-


                  Moreover, as reflected by defendants’ decision to forego the above depositions,
   there is no meaningful dispute over the medical records or treatment plaintiff received at
   Woodhull Medical Center. The distinction between the two witnesses is immaterial to the
   disputes that are to be resolved at trial and would have no impact on the length of the trial.
   More importantly, defendants would not suffer the slightest prejudice from plaintiff’s
   proposed substitution.

                 Thank you for your consideration.

                                                      Respectfully submitted,



                                                      Michael Lumer

   cc:    All counsel of record (By email)
